Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 and 18-23 are pending.

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-22, and the species of  a) removal by peeling; b) crosslinked (meth)acrylate copolymer; c) curable gel coating; and d) uncoated nail surface, in the reply filed on 11/17/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 23 is withdrawn as being drawn to a nonelected invention.
Claims 4, 5, 16, 18 and 20 are withdrawn as not being directed to the elected species.
Claims 1-3, 6-15, 19, 21 and 22 are under consideration to the extent that the method comprises the species recited above. 

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 7/10/18, 11/26/19, 10/16/20 and 2/23/21. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 4, an article is missing before “solvent”.  Consider “a solvent” or “at least one solvent”, etc. as appropriate. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 8, 9, 11, 15, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 8, line 1, recites that the adhesive is formed in situ.  It is unclear what “formed” means in this case.  Is the adhesive mixed in situ, combined in situ from separate compositions, polymerized in situ, etc.  It appears from the specification that the adhesive is polymerized in situ. 
	Claim 9, line 1; Claim 11, line 1; Claim 21 line 3; all recite that “the adhesive is…”. However, other claims, and the specification, indicate the presence of solvent in the adhesive (i.e. the adhesive is a mixture of different components rather than a single (co)polymer).  It is comprises the claimed elements.  
Claim 15 recites the limitation "nail coverings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the term is also recited in withdrawn claims 16 and 18. 
Claim 22 recites “following application the nail coating is…”, however the claim does not recite an active step of applying the nail coating.  In addition, the wording of line 2 appears to indicate that the composition comprises both a) and adhesive and b) a nail coating. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-9, 15, 19 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zou et al. (2016/0175212; filed 12/17/14). 

(a) applying a base coat (i.e. adhesive) on an uncoated nail surface; and 
(b) applying a second coat (i.e. covering) to the base-coated nail surface, 
wherein following application the second coat is removable by peeling (e.g. paragraph 0009-0011, 0020, 0078; Table 3, Claim 16). 
Regarding Claim 7, Zhou et al. teach that the base coat (adhesive) comprises a solvent (e.g. paragraphs 0082, 0092-0095). 
Regarding Claim 8, Zhou et al. teach that the base coat is dried for 1 minute (e.g. Table 3-5). In view of the 112b rejection above, this is understood as “formed in situ”.  
Regarding Claim 9, Zhou et al. exemplify the base coat comprising styrene/acrylates/ammonium/ methacrylate copolymer and styrene/acrylates copolymer (e.g. Table 1). 
Regarding Claims 15 and 22, Zhou et al. teach that the second coat (i.e. covering) is a curable gel coating (e.g. paragraph 0078, 0079, 0088; Examples, Table 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11, 13-15, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (2016/0175212; filed 12/17/14) as evidenced by SAAPedia (Polyacrylate-21 < http://www.saapedia.org/en/saa/?type=detail&id=4715> accessed 2/26/21; available 9/8/2014).

Regarding Claims 2 and 3, Zhou et al. teach that the nail composition is preferably peeled off in “whole pieces” (e.g. paragraph 0088).  While not explicit, this implies that the base coat (adhesive) is applied to the entire or a portion of the nail surface.  In addition, it would be obvious to one of ordinary skill in the art at the time of filing to apply the composition to the entire nail, or only a portion of the nail, as needed by the user.  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.  
Regarding Claims 10, 11, and 21,  Zhou et al. teach that the base coat (i.e. adhesive) may comprise a crosslinked (meth) acrylate copolymer comprising monomers including esters of acrylic acid and methacrylic acid, methyl methacrylate, ethyl methacrylate, and polyacrylates (e.g. paragraph 0100-0105). 
Regarding Claim 13, Zhou et al. teach that the adhesive may comprise polyacrylates, including preferably polyacrylate-21.  As evidenced by SAAPedia, polyacrylate-21 has a comb structure (e.g. page 2). 
Regarding Claim 14, Zhou et al. teach that the base coat (i.e. adhesive) may comprise one or more reactive functional groups (e.g. paragraph 0016). 
.  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/NICOLE P BABSON/Primary Examiner, Art Unit 1619